DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s remarks and amendments filed 04/18/2022 are acknowledged and have been carefully considered. 
	Regarding the specification objection, Applicant’s remarks and amendments are acknowledged and are persuasive. Accordingly, the previously applied objection to specification is withdrawn. 
	Regarding the rejections under 35 U.S.C. 101, Applicant’s remarks and amendments are acknowledged and have been carefully considered, but were not found persuasive. Each of Applicant’s arguments with respect to the 35 U.S.C. 101 rejection is provided and addressed in the Response to Arguments section below. 

Status of Claims
	Claims 1-4 and 6-21 were previously pending in the application, with claims 13-20 having previously been withdrawn. 
	As of the amendments filed 04/18/2022, claims 1-4, 6, 8-9, and 21 are amended (in addition to withdrawn claims 13-16 also being amended); claim 5 remains canceled; and no claims are newly added. 
	Accordingly, claims 1-4, 6-12, and 21 are under examination. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-12, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. In the present application, the claimed invention is directed to an abstract idea.
Claim 1 is drawn to a method, which does fall under the statutory categories of invention. However, the claim recites "receiving a plurality of mappings of a patient, the plurality of mappings selected from an electrical mapping, an anatomical mapping, and a functional mapping; identifying  The limitations of independent claim 1 recited directly above set forth the abstract idea, as the only structure required to perform these limitations is a conventional, off-the-shelf computing device or processor. Thus, this claim reads on a method of organizing human activity and/or a mental process.
This judicial exception is not integrated into a practical application because the claimed limitations recited above merely comprise a list of actions to be performed by a user on a conventional, off-the-shelf processor, which reads on simply organizing human activity and/or a mental process. While this abstract idea does likely require a structure, the structure required is only a processor, which is a generic computer element. The inclusion of a generic computer element does not add a meaningful limitation to the abstract idea because this amounts to simply implementing the abstract idea on a computer.
Analyzing the claim as a whole, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations recited in claim 1, both when considered separately and in combination, amount to nothing more than organizing human activity. This is exemplified by the fact that each limitation of claim 1 can be performed simply by a user on a laptop. In this example, a user could use the laptop/processor to perform the following method: receiving a plurality of mappings of a patient (a user could receive multiple mappings of a patient from any source, such as a directory or database, and thus the mappings are not necessarily acquired in the steps of the method), the plurality of mappings selected from an electrical mapping, an anatomical mapping, and a functional mapping (the multiple mappings of a patient that are received on the laptop/processor from a directory/database, such as PACS or similar system, could certainly include an electrical mapping, an anatomical mapping, and a functional mapping); identifying a first abnormality in a first mapping of the plurality of mappings; identifying a second abnormality in a second mapping of the plurality of mappings (a user could view the received first and second mappings on the laptop/processor, and could point out an abnormality in each of the mappings based on viewing the mappings); combining the plurality of mappings (a user could move one of the received mappings next to another one of the received mappings, or overlapping on top of one another, to create a combined plurality of mappings); selecting the cardiac arrhythmia target based on a region in the combined plurality of mappings in which portions of the identified first abnormality and the identified second abnormality overlap one another (a user could select a cardiac arrhythmia target based on the combined plurality of mappings by pointing out the part of the combined/overlapping plurality of mappings where an abnormality is present); and providing the selected cardiac arrhythmia target to a system operable to carry out ablation of the selected cardiac arrhythmia target (a user could transmit information regarding the selected target to a system operable to carry out ablation; the transmission of data regarding the selected target does not mean that any ablation is physically performed on a patient). Viewing all the claim limitations individually, or as a combination, the claim as a whole does not add significantly more to the abstract idea.
Claims 2-4, 6-12, and 21 depend directly or indirectly from independent claim 1, and therefore these dependent claims rely upon the same abstract idea as the independent claim, as set forth above. Additionally, dependent claims 2-4, 6-12, and 21 do nothing more than further limit the specificity of the abstract idea, and do not remedy the patentability issues described above. For example, specifically regarding dependent claim 3, the limitation recited “wherein identifying the abnormality comprises receiving a manual identification of the abnormality from a user” relies on the same abstract idea, and does not add significantly more to that idea. Therefore, the details submitted by the Examiner regarding the patentability of independent claim 1 also apply to these additional limitations provided in the dependent claims.
Applicant’s arguments with respect to the rejection of the claims under 35 U.S.C. 101 are acknowledged and have been carefully considered. However, these arguments were found to be not persuasive, and were addressed in the Response to Arguments section below. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6, 10, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blake et al. (US 20160022375 A1, hereinafter "Blake"). 

Regarding claim 1, Blake discloses:
A method for determining a cardiac arrhythmia target ("method of determining cardiac targets" Blake: [0008], Fig. 1; "an arrhythmia at tissue region 502" Blake: [0052], Fig. 5) for ablation ("method for cardiac ablation" Blake: Title), the method comprising: 
receiving ("receive cardiac imaging data" Blake: Abstract) a plurality of mappings of a patient ("method 100 may import cardiac imaging data at import step 101" Blake: [0033]; “cardiac imaging and/or mapping steps" Blake: [0029]), the plurality of mappings selected from an electrical mapping ("an electrical potential map of the heart may be created" Blake: [0081]), an anatomic mapping ("may be imaged using standard imaging techniques such as magnetic resonance imaging (MRI), computed tomography (CT)" Blake: [0033]), and a functional mapping ("may be imaged using standard imaging techniques such as ... echocardiogram, positron emission tomography" Blake: [0033]); 
identifying a first abnormality ("methods for determining or identifying cardiac targets" Blake: [0027]; “identify types of cardiac tissue within the patient's cardiac geometry. Identified types of cardiac tissue may include, for example, healthy tissue, electrically non-viable dense scar tissue, and partially electrically viable border zone tissue" Blake: [0035]) in a first mapping of the plurality of mappings (“Prior to an MRI, a patient may be injected with a gadolinium containing contrast agent. The additional contrast created by the gadolinium agent circulating in the cardiac tissue permits the differential identification of healthy and scar cardiac tissue" Blake: [0033]; “Target map data may provide the data required to display treatment targets to a user, and may provide the data required to locate treatment targets in the heart of the patient” Blake: [0074]); 
identifying a second abnormality in a second mapping of the plurality of mappings (“Sensing catheters may record electrograms (EGMs) on endocardial or epicardial surfaces of the heart” Blake: [0058]; "physician may collect data related to a clinical VT, for example, by ECG or other detection method" Blake: [0072]; “Cardiac mapping and navigation systems 300 provide to a clinician the ability to map cardiac electrical potentials via a catheter inserted into the heart. … By taking multiple electrical readings and combining these with data about the location of the catheter tip 303, an electrical potential map of the heart may be created” Blake: [0081]); 
combining the plurality of mappings ("FIG. 9 a illustrates a fused map 900 with treatment target sites 901 shown as outlines" Blake: [0091]; "FIG. 9 d illustrates a fused map 900 with treatment target sites 901 tagged with text markers, and an overlay of identified tissue zones" Blake: [0091]; "visualizations may be produced using such wearable systems, including 3D fly-throughs, synchronization of the simulation data, and/or model of the clinical ECG allowing projections of a beating heart image appearing to be in or hovering over the patient's chest, display of any of the metrics or visualizations mentioned herein on such a visualization, visualization of the position of the catheter within the 3D model of the heart and/or the patient's other vasculature" Blake: [0079]; “target map data may be registered to other heart models used for the navigation of the ablation catheter, including but not limited to models created by CartoMerge and the endocardial surface maps created by the mapping and navigation system(s)” Blake: [0086]); 
selecting the cardiac arrhythmia target (“identifying cardiac targets" Blake: [0027]) based on a region in the combined plurality of mappings ("additional registration methods may include automatic integration with existing registration markers in a cardiac mapping and navigation system 300, automatic fitting to scar maps created during the ablation procedure, automatic fitting to other measurements made during the ablation procedure, integration with live imaging (echo, MRI, CT, fluoroscopy), and/or integration with other fiduciary markers" Blake: [0085]) in which portions of the identified first abnormality and the identified second abnormality overlap one another ("location of scar tissue as identified by the fused map. This area may be electrically mapped and to ensure that these areas are indeed scar tissue. Thus, the registration may be verified and the fused map data confirmed" Blake: [0087]; “user may view static mesh geometry overlaid with electro-anatomical maps of the patient's cardiac geometry recorded in real time by the clinician” Blake: [0096]); and 
providing the selected cardiac arrhythmia target (“identify treatment targets to address other cardiac conditions, such as atrial fibrillation (AF) or to assess a patient's risk of developing arrhythmias of the ventricle or atria based on their specific anatomy and tissue composition" Blake: [0023]; “FIG. 5 reveals an arrhythmia at tissue region 502” Blake: [0052]) to a system operable to carry out ablation (“a cardiac mapping and ablation system” Blake: [0034]) of the selected cardiac arrhythmia target (“ablation treatment at tissue region 502 may serve to prevent reentry of the activation wave, eliminating the associated arrhythmia” Blake: [0052]).

Regarding claim 2, Blake discloses:
The method of claim 1, as described above. 
Blake further discloses: 
wherein identifying the first abnormality comprises identifying one or more segments on the first mapping that includes the first abnormality, one or more contours on the first mapping that includes the first abnormality, or combinations thereof ("At segmentation step 102, the cardiac imaging data may be segmented to identify at least two types of cardiac tissue. Once the data has been imported onto the processing machine, the imaging data may be processed using a variety of different methods to segment out regions of interest and identify types of cardiac tissue within the patient's cardiac geometry. Identified types of cardiac tissue may include, for example, healthy tissue, electrically non-viable dense scar tissue, and partially electrically viable border zone tissue" Blake: [0035]).

Regarding claim 3, Blake discloses:
The method of claim 1, as described above. 
Blake further discloses: 
wherein identifying the first abnormality comprises receiving a manual identification of the first abnormality from a user ("if the shape, size, or location of the fused map scar region does not match the electrically mapped region, the user may manually alter the target treatment map data to match the empirical results taken via electrical mapping" Blake: [0087]).

Regarding claim 4, Blake discloses:
The method of claim 1, as described above. 
Blake further discloses: 
wherein selecting the cardiac arrhythmia target comprises selecting the cardiac arrhythmia target based on the region in the combined plurality of mappings in which portions of the identified first abnormality and the identified second abnormality overlap one another ("location of scar tissue as identified by the fused map. This area may be electrically mapped and to ensure that these areas are indeed scar tissue. Thus, the registration may be verified and the fused map data confirmed" Blake: [0087]; “user may view static mesh geometry overlaid with electro-anatomical maps of the patient's cardiac geometry recorded in real time by the clinician” Blake: [0096]), and additional data about the patient ("information from electrical remapping may be combined with ablation size and depth estimates to provide more accurate information about the probability of success of the target treatment" Blake: [0107]; "series of increasingly larger concentric rings may be sized based on these potential errors, and used to convey to an operator information about how the probability of ablation success corresponds to lesion size" Blake: [0094]).
	In addition, Blake also discloses other additional data about the patient that can be used to select the cardiac arrhythmia target. For example, Blake teaches confidence score (“metrics representing the degree of confidence” Blake: [0040]), efficacy (“accurate identification of optimal VT ablation targets and guiding systems that facilitate the placement of lesions at optimal target sites may improve the efficacy of the therapy” Blake: [0004]), quality of data (“methods to evaluate the quality of the segmentation” Blake: [0040]), and ejection fraction (“metric used to quantify how well the heart is performing as a pump, and is known as left-ventricular ejection fraction (LVEF)” Blake: [0062]), among others. 

Regarding claim 6, Blake discloses:
The method of claim 1, as described above. 
Blake further discloses: 
further comprising ablating the cardiac arrhythmia target ("cardiac treatment target may be a cardiac tissue location designated for treatment via a radiofrequency (RF) ablation catheter. Other forms of treatment may include cryoablation, laser ablation, ultrasonic ablation, microwave ablation, gene therapy, and others" Blake: [0028]; "ablation treatment at tissue region 502 may serve to prevent reentry of the activation wave, eliminating the associated arrhythmia" Blake: [0052]) using the system operable to carry out ablation (“a cardiac mapping and ablation system” Blake: [0034]) of the selected cardiac arrhythmia target (“ablation treatment at tissue region 502 may serve to prevent reentry of the activation wave, eliminating the associated arrhythmia” Blake: [0052]).

Regarding claim 10, Blake discloses:
The method of claim 1, as described above. 
Blake further discloses: 
wherein the electrical mapping is an electrocardiograph image ("may collect data related to a clinical VT, for example, by ECG or other detection method" Blake: [0072]; "Sensing catheters may record electrograms (EGMs) on endocardial or epicardial surfaces of the heart" Blake: [0058]), the anatomic mapping is at least one of a computer tomography image or a magnetic resonance image ("may be imaged using standard imaging techniques such as magnetic resonance imaging (MRI), computed tomography (CT)" Blake: [0033]), and the functional mapping is at least one of a photo emission computed tomographic image, a positron emission tomography image or an echocardiogram image ("may be imaged using standard imaging techniques such as ... echocardiogram, positron emission tomography" Blake: [0033]).

Regarding claim 21, Blake discloses:
The method of claim 1, as described above. 
Blake further discloses: 
wherein selecting the cardiac arrhythmia target comprises selecting the cardiac arrhythmia target based on a region in the combined plurality of mappings in which portions of the identified first abnormality and the identified second abnormality overlap one another ("location of scar tissue as identified by the fused map. This area may be electrically mapped and to ensure that these areas are indeed scar tissue. Thus, the registration may be verified and the fused map data confirmed" Blake: [0087]; “user may view static mesh geometry overlaid with electro-anatomical maps of the patient's cardiac geometry recorded in real time by the clinician” Blake: [0096]), and additional data from previous patients ("methods of segmentation may include image processing techniques such as full width at half maximum, combinations of gray-level thresholding and level-set segmentation, Gaussian diffusion filters, cropping, atlas-based approaches" Blake: [0036]; "based on an atlas heart" Blake: [0049]; "a predefined atlas of regions considered high-risk for lesion placement may be stretched and registered to the cardiac model containing identified treatment targets" Blake: [0066]). 
It is commonly known in the art that an anatomical atlas is created using data from many previous patients. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Blake as applied to claims 1 and 6 above, and further in view of Spector (US 2017/0079542 A1, hereinafter "Spector")

Regarding claim 7, Blake discloses: 
The method of claim 6, as described above. 
Blake remains silent on: 
wherein ablating the cardiac arrhythmia target comprises non-invasive ablation of the cardiac arrhythmia target.
However, in a similar invention in the same field of endeavor, Spector teaches “catheters, systems, and related methods optimized for mapping, minimizing, and treating cardiac fibrillation in a patient” (Abstract), and further teaches: 
wherein ablating the cardiac arrhythmia target comprises non-invasive ablation of the cardiac arrhythmia target ("methods and systems would help clinicians minimize or prevent further episodes and increase the success rate of non-invasive ablation treatments in cardiac fibrillation patients" Spector: [0009]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for cardiac ablation disclosed by Blake, by including the methods for mapping and treating cardiac arrhythmias as taught by Spector. One of ordinary skill in the art would have been motivated to make this modification because "cardiac fibrillation patients would benefit from new methods and systems for the preventing, treating, and at least minimizing if not terminating cardiac fibrillation in the underlying "substrate" (i.e., the tissue on which abnormal electrical circuits of reentry are formed) responsible for the initiation and perpetuation of cardiac fibrillation. These methods and systems would help clinicians minimize or prevent further episodes and increase the success rate of non-invasive ablation treatments in cardiac fibrillation patients" (Spector: [0009]).

	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Blake as applied to claim 1 above, and further in view of Harlev et al. (US 2007/0299352 A1, hereinafter "Harlev"). 

Regarding claim 8, Blake discloses: 
The method of claim 1, as described above, 
	and wherein selecting the cardiac arrhythmia target comprises selecting the cardiac arrhythmia target based on the region in the combined plurality of mappings in which portions of the identified first abnormality and the identified second abnormality overlap one another ("location of scar tissue as identified by the fused map. This area may be electrically mapped and to ensure that these areas are indeed scar tissue. Thus, the registration may be verified and the fused map data confirmed" Blake: [0087]; “user may view static mesh geometry overlaid with electro-anatomical maps of the patient's cardiac geometry recorded in real time by the clinician” Blake: [0096]). 
Blake remains silent on: 
further comprising weighting each mapping of the received plurality of mappings, 
and wherein selecting the cardiac arrhythmia target comprises selecting the cardiac arrhythmia target based on … the weighting of the received plurality of mappings.
However, in a similar invention in the same field of endeavor, Harlev teaches a non-contact cardiac mapping method (Abstract) relating “to the determination and representation of physiological information relating to a heart surface using a non-contact catheter” ([0001]) and “involves mapping of the heart tissue in order to identify the site of origin of the arrhythmia followed by a targeted ablation of the site” ([0003]), and further teaches: 
further comprising weighting each mapping of the received plurality of mappings ("performing an averaging or a weighted averaging operation" Harlev: [0222]), 
and wherein selecting the cardiac arrhythmia target comprises selecting the cardiac arrhythmia target based on … the weighting of the received plurality of mappings ("a resultant composite set of reconstructed physiological information is generated by selecting, for a particular surface element at the endocardium surface representation, a reconstructed value from that set of reconstruction physiological information whose corresponding resolution map value is the best or most optimal or by performing a weighted average" Harlev: [0271]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for cardiac ablation disclosed by Blake, by including the non-contact cardiac mapping method as taught by Harlev. One of ordinary skill in the art would have been motivated to make this modification in order "to improve an accuracy of the physiological information" (Harlev: [0016]), as "a resultant composite set of reconstructed physiological information is generated by selecting, for a particular surface element at the endocardium surface representation, a reconstructed value from that set of reconstruction physiological information whose corresponding resolution map value is the best or most optimal or by performing a weighted average" (Harlev: [0271]).

Claims 9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Blake as applied to claim 1 above, and further in view of Collins et al. (US 2011/0268338 A1, hereinafter “Collins”).

Regarding claim 9, Blake discloses: 
The method of claim 1, as described above, 
and wherein selecting the cardiac arrhythmia target comprises selecting the cardiac arrhythmia target based on the region in the combined plurality of mappings in which portions3017669/WO-US (36700-12) CLIENT REFof the identified first abnormality and the identified second abnormality overlap one another ("location of scar tissue as identified by the fused map. This area may be electrically mapped and to ensure that these areas are indeed scar tissue. Thus, the registration may be verified and the fused map data confirmed" Blake: [0087]; “user may view static mesh geometry overlaid with electro-anatomical maps of the patient's cardiac geometry recorded in real time by the clinician” Blake: [0096]). 
Blake remains silent on: 
further comprising determining a confidence score of the combined mappings,
and wherein selecting the cardiac arrhythmia target comprises selecting the cardiac arrhythmia target based on … the confidence score.
However, in a similar invention in the same field of “computer-aided analysis of medical images and detection of suspicious abnormalities" (Collins: [0002]), Collins teaches a "method of analyzing a plurality of medical image data of a region in an anatomy and detecting abnormalities in the region" (Collins: [0016]), and further teaches: 
further comprising determining a confidence score of the combined mappings ("FIG. 8 is a flowchart showing steps followed by the consolidation decision engine 114 in a consolidated scoring process" Collins: [0098], Fig. 8; "consolidation decision engine 114 also scores the lesion (step 810)" Collins: [0099]),
and wherein selecting the cardiac arrhythmia target comprises selecting the cardiac arrhythmia target based on … the confidence score ("features generally indicating malignancy in each modality may be assigned a score point. By summing score points obtained from all modalities, a total score can be obtained. A stage assessment can be assigned to the lesion based on the value of the final total score" Collins: [0099]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for cardiac ablation disclosed by Blake, by including the system and method of computer aided analysis of medical images as taught by Collins. One of ordinary skill in the art would have been motivated to make this modification because "a stage assessment based on features seen in one modality confirmed by features seen in another modality tends to increase the confidence in the assessment" (Collins: [0099]), and "a combined scoring or assessment takes into account a larger set of inputs, the result tends to be more robust" (Collins: [0101]).

	Regarding claim 11, Blake discloses: 
The method of claim 1, as described above. 
Blake remains silent on: 
further comprising generating a decision support module. 
However, in a similar invention in the same field of “computer-aided analysis of medical images and detection of suspicious abnormalities" (Collins: [0002]), Collins teaches a "method of analyzing a plurality of medical image data of a region in an anatomy and detecting abnormalities in the region" (Collins: [0016]), and further teaches: 
further comprising generating a decision support module ("consolidation decision engine 114" Collins: [0099]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for cardiac ablation disclosed by Blake, by including the system and method of computer aided analysis of medical images as taught by Collins. One of ordinary skill in the art would have been motivated to make this modification because "a stage assessment based on features seen in one modality confirmed by features seen in another modality tends to increase the confidence in the assessment" (Collins: [0099]), and "a combined scoring or assessment takes into account a larger set of inputs, the result tends to be more robust" (Collins: [0101]).

Regarding claim 12, Blake discloses: 
The method of claim 11, as described above. 
Blake remains silent on: 
wherein the decision support module comprises an output of the cardiac arrhythmia target and one or more of a description of a scar pattern, a description of a scar burden size and location, a suggested volume to achieve ablation, a confidence score of the combined mappings, a listing of at-risk structures, a general recommendation, an expected success rate with non-invasive therapy, or an expected success rate with alternative treatment modalities.
However, in a similar invention in the same field of “computer-aided analysis of medical images and detection of suspicious abnormalities" (Collins: [0002]), Collins teaches a "method of analyzing a plurality of medical image data of a region in an anatomy and detecting abnormalities in the region" (Collins: [0016]), and further teaches: 
wherein the decision support module comprises an output of the cardiac arrhythmia target and one or more of a description of a scar pattern, a description of a scar burden size and location, a suggested volume ("boundary is an envelope enclosing a volume or centroid that likely corresponds to a tumor" Collins: [0096]) to achieve ablation, a confidence score of the combined mappings ("features generally indicating malignancy in each modality may be assigned a score point. By summing score points obtained from all modalities, a total score can be obtained. A stage assessment can be assigned to the lesion based on the value of the final total score" Collins: [0099]), a listing of at-risk structures ("a patient risk profile module for retrieving patient risk profile information from a data base" Collins: [0023]), a general recommendation, an expected success rate with non-invasive therapy, or an expected success rate with alternative treatment modalities.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for cardiac ablation disclosed by Blake, by including the system and method of computer aided analysis of medical images as taught by Collins. One of ordinary skill in the art would have been motivated to make this modification because "a stage assessment based on features seen in one modality confirmed by features seen in another modality tends to increase the confidence in the assessment" (Collins: [0099]), and "a combined scoring or assessment takes into account a larger set of inputs, the result tends to be more robust" (Collins: [0101]).


Response to Arguments
	
Arguments with respect to 35 U.S.C. 101: 	

Applicant disagrees with the rejection under 35 U.S.C. 101 and submits that claims 1-4, 6-12, and 21 are directed to patent-eligible subject matter. 
	Regarding Step 2A, Prong One, Applicant submits that the pending claims do not recite an abstract idea in any of the three permissible groupings, and submits that the claims are facially distinguishable from a mathematical concept and are also incapable of being performed mentally. Applicant submits that the pending claims are not drawn to any of the enumerated certain methods of organizing human activity, which are limited, by the list provided on page 10 of the remarks. Applicant submits that rather, the pending claims recite, inter alia, a detailed set of steps that include steps for determining a cardiac arrhythmia target for ablation, and providing the selected cardiac arrhythmia target to a system operable to carry out ablation of the selected cardiac arrhythmia target. Applicant submits that the recitations of the pending claims, when evaluated individually and in combination, one with another, are not drawn to a mental process or any of the enumerated fundamental economic practices, such as hedging, insurance, or mitigating risk, nor are the claims in this application drawn to commercial/legal interactions in the form of contractual agreements, business relations, or managing relationships or interactions between people (such as in the form of social media or teaching). Applicant submits that the pending claims are not drawn to, and do not supersede, any “basic tool of scientific and technological work,” and do not reasonably fall within any of the enumerated certain methods of organizing human activity. As such, Applicant submits that the present claims do not recite a judicial exception under Prong One of Step 2A analysis. 


In response, Examiner respectfully submits that Applicant's arguments filed 04/18/2022 have been fully considered but they are not persuasive. Regarding the argument that the pending claims are not drawn to any of the enumerated certain methods of organizing human activity, Examiner respectfully submits that this argument is not persuasive, and directs Applicant’s attention to MPEP 2106.04(a)(2), which lists the abstract idea groupings. Within the section describing certain methods of organizing human activity, section C describes the sub-grouping “managing personal behavior or relationships or interactions between people,” and includes another example of managing personal behavior in a claim: 
iii. a mental process that a neurologist should follow when testing a patient for nervous system malfunctions, In re Meyer, 688 F.2d 789, 791-93, 215 USPQ 193, 194-96 (CCPA 1982).
	While the anatomical system is different (cardiovascular system as opposed to nervous system), one of ordinary skill in the art would recognize the parallels between a mental process for testing a patient for nervous system malfunctions and a mental process for determining a cardiac arrhythmia target (e.g., malfunction, abnormality, etc.) for ablation. 
	In addition, in the above arguments, Applicant argues that the claims are not drawn to managing relationships or interactions between people (such as in the form of social media or teaching). In response, Examiner respectfully submits that in addition to what is provided in the arguments, the MPEP section also includes “following rules or instructions” in this list, which is what the present claims are being directed to (“The sub-grouping "managing personal behavior or relationships or interactions between people" include social activities, teaching, and following rules or instructions.”). Accordingly, Examiner respectfully submits that as currently claimed, the claims recite a judicial exception. 

Further arguments with respect to 35 U.S.C. 101: 	

Applicant submits that the pending claims recite “additional elements that integrate the exception into a practical application of that exception,” and further submits that the 2019 PEG provides “[a] claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception” and that examiners are instructed to evaluate integration into a practical application by “[i]dentifying whether there are any additional elements recited in the claim beyond the judicial exception(s).” Applicant also submits that the claims recite a specific improvement over the prior art in the field of cardiac arrhythmia targeting and treatment technology in accordance with the 2019 PEG. Applicant submits that one of ordinary skill in the art would recognize cardiac arrhythmia targeting and treatment as a technological field and as such, an improvement to this technology is an improvement in a technical field. 
	Applicant also submits that the pending claims are drawn to a practical application that applies any alleged abstract idea in a manner that imposes a meaningful limit on the alleged abstract idea, and provides that example that the claims recite several additional elements, which are used in performing the steps recited in the independent claims, and these recitations extend well beyond the scope of any alleged abstract idea. 

In response, Examiner respectfully submits as currently claimed, there are no additional elements recited in the claim beyond the judicial exception, as each step recited in the claim is merely a step included in the mental process for determining a cardiac arrhythmia target (which also reads on managing personal behavior or relationships or interactions between people). It is not clear to the Examiner exactly which features are alleged to recite the “several additional elements” that are used in performing the steps of the claim. 

Further arguments with respect to 35 U.S.C. 101: 

	Applicant submits that the pending claims are drawn to a practical application that applies any alleged abstract idea in a manner than imposed a meaningful limit on the alleged abstract idea, and further submits that these recitations extend well beyond the scope of – and apply meaningful and compelling limits on – any generalized mental process. Applicant submits that even if the claims may be regarded as including certain judgment or evaluation aspects, the claims also recite a set of operations for selecting a cardiac arrhythmia target from a plurality of mappings and providing the target to a system to carry out ablation of the selected target. Applicant submits that these recitations are not drawn to any abstract idea and that these additional recitations impose meaningful limits on any high level abstract idea (e.g., mental process) and result in claims that extend well beyond any alleged category of abstract idea. 	Applicant submits that the 2019 PEG also indicates that “an additional element [that] implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integrated into the claim" is also "indicative that [the] additional element (or combination of elements) may have integrated the exception into a practical application" Further, Applicant submits that "examiners are reminded that a claim that includes conventional elements may still integrate any exception into a practical application." 
Applicant submits that the pending claims recite a specific improvement over the prior art in the field of cardiac arrhythmia targeting and treatment. In particular, as explained at, for example, paragraphs [0061]-[0063] of Applicant's specification, Applicant's claimed invention improves cardiac arrhythmia targeting and treatment by using a mutli-modal technique for automated identification of arrhythmic components and generation of a treatment plan that is user independent. See Ex parte Del Bene, No. 2017-009185 (PTAB Feb. 28, 2019) (reversing Section 101 rejection under the second prong due to improvement of the underlying consumer behavior technology). As such, Applicant submits that the present claims integrate any alleged judicial exception into a practical application under Prong Two of the Step 2A analysis. 

In response, Examiner respectfully submits that amended claim 1 recites “providing the selected cardiac arrhythmia target to a system operable to carry out ablation of the selected cardiac arrhythmia target.” Examiner respectfully submits that providing a target to a system that is operable to carry out ablation is not equivalent to the actual act of carryout out ablation on the target. As currently claimed, the claim only requires that a target is provided to a system that is operable to carry out ablation, or in other words, a system that is able to perform ablation. As currently claimed, no ablation is required to be performed by the claim. For this reason, the “system to carry out ablation of the selected target” is not an additional element that integrates the judicial exception into a practical application. Furthermore, while it is possible that a claim that includes conventional elements may still integrate into a practical application, Examiner respectfully submits that this is not an example of such a claim. 
In order to obviate the rejection under 35 U.S.C. 101, Examiner respectfully suggests amending the claim such that the actual ablation of the cardiac arrhythmia target is required to be carried out, as this step of performing ablation would likely integrate the judicial exception into a practical application. 



Arguments with respect to the rejection of claim 1 under 35 U.S.C. 102: 

	Applicant submits that amended claim 1 is directed to a method for determining a cardiac arrhythmia target for ablation, and further submits that the method includes receiving a plurality of mappings of a patient, identifying a first abnormality in a first mapping of the plurality of mappings, identifying a second abnormality in a second mapping of the plurality of mappings, combining the plurality of mappings, selecting the cardiac arrhythmia target based on a region in the combined plurality of mappings in which portions of the identified first abnormality and the identified second abnormality overlap one another, and providing the selected cardiac arrhythmia target to a system operable to carry out ablation of the selected cardiac arrhythmia target. 
In contrast, Applicant submits that Blake describes a system for cardiac ablation that includes combining multiple images into fused maps and identifying ablation targets. However, Applicant submits that Blake is silent with respect to identifying an ablation target based on the overlap of abnormalities identified in the images that are combined. Accordingly, Applicant submits that Blake fails to describe or suggest selecting the cardiac arrhythmia target based on a region in the combined plurality of mappings in which portions of the identified first abnormality and the second abnormality overlap one another. Accordingly, Applicant submits that claim 1 is unanticipated by and patentable over Blake. 
Applicant further submits that claims 2-4, 6, 10, and 21 are patentable over Blake because of their additional recitations and their dependency from claim 1. In addition, Applicant submits that claims 7-9, 11, and 12 are patentable over the combinations of Blake and the additional references because of their additional recitations and their dependent from claim 1. 

In response, Applicant's arguments filed 04/18/2022 have been fully considered but they are not persuasive. 
Regarding the argument that Blake is silent with respect to identifying an ablation target based on the overlap of abnormalities identified in the images that are combined, Examiner respectfully submits that attention is directed to paragraph [0087] of Blake’s disclosure, which describes a process of selecting a target based on a region in the combined plurality of mappings in which portions of the identified first abnormality and the identified second abnormality overlap one another. The target map data described in this paragraph represents the first mapping (an anatomical mapping), which is described in paragraph [0076] as containing information about the target sites in the patient’s heart (“target map data contains information about the patient's heart, for example, target sites for treatment”). Blake proceeds to describe the confirmation or verification of the target map data containing the target site (first abnormality), which is performed through a second mapping (an electrical mapping), as paragraph [0087] of Blake describes: 
“During registration verification step 802, mapping of the scar regions may be done to verify the registration as well as scar shape and location. A mapping catheter may be advanced to the location of scar tissue as identified by the fused map. This area may be electrically mapped and to ensure that these areas are indeed scar tissue. Thus, the registration may be verified and the fused map data confirmed. If the tissue that is mapped shows not to be scar tissue, but, for example, border zone tissue or healthy heart tissue, then a user can attempt to automatically refuse the images. Alternatively if the shape, size, or location of the fused map scar region does not match the electrically mapped region, the user may manually alter the target treatment map data to match the empirical results taken via electrical mapping.” 
	Examiner respectfully submits that the determination of “if the shape, size, or location of the fused map scar region does not match the electrically mapped region” reads on the selection of a target based on portions of the abnormality overlapping. In other words, if the shape, size, or location of the fused map scar region (anatomical mapping) does not match the electrically mapped region (electrical mapping), then the target treatment map data is altered and corrected. Conversely, if the shape, size, or location of the fused map scan region is confirmed to overlap with the abnormality of the electrically mapped region, then this region is selected as the cardiac arrhythmia target.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Carlse et al. (US 2009/0326362 A1, hereinafter “Carlse”) teaches a system for generating registered diagnostic images, such as nuclear and magnetic resonance (MR) images, of a subject includes a nuclear imaging device for generating emission diagnostic images” (Abstract). Carlse discloses that there is “a rapidly growing demand, particularly in the medical community, to combine functional information provided by SPECT or PET with anatomical information provided by MR to relate physiological/metabolic phenomena with the underlying anatomy. It is often useful to display the images in superposition one upon the other. For the superposition to be accurate, areas representing a particular position in the subject in one image should be accurately positioned in relation to corresponding areas in the other image.” ([0003]). 
	Sugiyama et al. (US 2010/0106002 A1, hereinafter “Sugiyama”) teaches an image display apparatus, an image display method, and a magnetic resonance imaging apparatus, in which “an image display apparatus includes a region-of-interest setting unit that sets a region of interest on each of a plurality of images that is imaged by a diagnostic imaging apparatus and includes a same portion of a subject” ([0009]). Sugiyama is being cited as relevant for teaching the superimposition of data from multiple imaging modalities for confirmation of a lesion (“by constantly displaying the boundary of a segmentation region in a tissue image (for example, a T2W image) taken after the elapse of a certain time from an episode of a symptom, and further displaying the boundary of a segmentation in a functional image (for example, a diffusion image and/or a perfusion image) taken immediately after the episode in a superimposed manner, a progress of the symptom about a lesion portion from immediately after the episode can be efficiently observed.” [0106]). In other words, the lesion is identified in the anatomical mapping (T2W MRI image) and the location of the lesion is confirmed when a functional image is superimposed with the anatomical mapping. Also refer to Fig. 10. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720. The examiner can normally be reached Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.V.W./Examiner, Art Unit 3793      

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793